Citation Nr: 0022959	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral leg injuries.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant had active duty for training from January to 
May 1983.  He also had service in the Army National Guard, 
including inactive duty training (INACDUTRA) on September 11, 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied as not well grounded the 
appellant's claims for service connection for residuals of 
bilateral leg injuries and residuals of a back injury.


FINDINGS OF FACT

1.  The appellant has not submitted competent (medical) 
evidence that he currently has a chronic disability of either 
leg.

2.  The appellant has not submitted competent (medical) 
evidence of a connection between a current back disability 
and an injury during INACDUTRA.


CONCLUSION OF LAW

The claims for service connection for residuals of bilateral 
leg injuries and residuals of a low back injury are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is evidence which shows that his claims for service 
connection for residuals of leg and back injuries are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy, at 81.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which, in some fashion, 
links a current disability to a period of military service, 
or as secondary to a disability, which has already been 
service, connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  "In order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony),...; and of a nexus between the in-service injury 
or disease and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the claims folder shows that service connection 
has not been established for any disorder.  The appellant's 
service medical records are sparse and consist primarily of 
the appellant's September 1982 medical examination for 
service entrance and a contemporaneous report of medical 
history.  The September 1982 medical examination found no 
abnormalities on clinical evaluation of the appellant's spine 
and lower extremities.  Medical history obtained in September 
1982 included a history of a fractured left femur with no 
sequelae.

The appellant's post service medical records show that the 
appellant presented to a VA medical facility on September 11, 
1983, on request of the "Army Reserves" with complaints of 
bilateral leg pain subsequent to being "run over by a 
howitzer gun."  X-rays were negative.  While on physical 
examination, soft tissue injury was the diagnostic 
assessment.  The appellant's knee was immobilized and he was 
discharged on crutches.  No back complaints were recorded.

On October 31, 1983, the appellant presented to a VA 
outpatient treatment clinic with complaints of backache in 
the mid thoracic spine.  The appellant reported that he had 
sprained his back lifting a heavy object about one week 
earlier.  He also noted that a month earlier, he had been run 
over by a howitzer and still had complaints of left knee 
pain.  Following physical examination, significant for left 
knee tenderness and tenderness over the mid thoracic spine 
without point tenderness and no low back tenderness, back 
sprain and a left knee bruise were the diagnostic 
assessments.

On a VA examination in June 1984, the appellant reported 
injuring both legs in September 1983 as a result of being run 
over by a howitzer.  He also complained of low back pains.  
On orthopedic examination, it was noted that most of the 
clinical findings were subjective with pain and weakness.  
Range of motion of both knees was 0 to 120 degrees and the 
appellant was found to be unable to squat fully.  Range of 
motion of the lumbosacral spine included forward flexion to 
95 degrees and backward extension to 20 degrees.  All ranges 
of motion were reported to have been performed with 
subjective discomfort.  An X-ray of the lumbosacral spine was 
interpreted to reveal lumbarization of S1 to a partial extent 
with significant but not surprising narrowing at the 
intervertebral disc space of S1-S2.  The joint spaces and 
bony structures of the knees were intact.  Residuals of 
bilateral leg injuries was the diagnosis.

In a letter dated in October 1984, the appellant's commanding 
officer verified that the appellant had attended drill on 
September 11, 1983, as a member of the 107th Field Artillery 
of the Pennsylvania Army National Guard.

In a statement dated in March 1998, two of the appellant's 
fellow National Guard members reported that during a weekend 
drill at Indian Town Gap Military Reservation, the appellant 
was accidentally run over by a howitzer which was attached to 
a truck he had just dismounted.

On VA examination in February 1999, the appellant related 
that while in the Army National Guard, he was in the process 
of unloading a howitzer from a truck, but the howitzer ended 
up running forward and backward over his legs.  He said that 
while attempting to extricate himself, he injured his back 
pulling himself out from under the equipment.  He said that 
his initial medical care consisted of splinting the right leg 
for 2 to 3 weeks and conservative treatment for back and leg 
injuries.  It was noted that X-rays of the back and knees in 
December 1998 revealed early degenerative disc disease in 
L5 - S1 and normal knees.  Following physical examination, 
significant for limited range of motion of the back, lower 
back pain and tenderness, as well as crepitus with flexion 
and extension of the right knee, early degenerative disc 
disease, L5 - S1 and radiographically normal knees were 
diagnosed.

At a personal hearing on appeal in June 1999, the appellant 
described injuries to his legs and back as a result of being 
run over by a howitzer while on a weekend drill.  He said he 
was evaluated and treated for residuals of these injuries at 
a VA medical center that same day.  He described a further 
job injury to his back shortly thereafter which he said 
essentially aggravated the earlier back problem.  He said 
that since the accident on weekend drill, he has had 
continuing back and knee complaints and received treatment 
for these complaints from private physicians between 1989 and 
1996 and thereafter from VA.


Private treatment records compiled between September 1989 and 
October 1994 and received in October 1999 show that in 
September 1989, the appellant was evaluated at the Forbes 
Back Institute for low back pain, status post work-related 
injury.  It was recorded that the appellant, a nursing 
assistant, related a history of transferring a patient from 
bed to chair and feeling a pop in his back and pain that was 
so severe that he almost dropped the patient.  The appellant 
related past medical history significant only for a stab 
wound 2 or 3 years earlier in the abdomen.  The appellant 
underwent a regiment of physical therapy thereafter to 
improve spinal mobility, posture and complaints of 
symptomatology.  The appellant was again evaluated by a 
physical therapist at the Good Samaritan Hospital for 
complaints of back pain following a traumatic back injury at 
work in March 1991, which resulted from lifting a patient.  
In February 1994, the appellant received further evaluation 
and physical therapy as a result of a fall on the ice and 
complaints thereafter of neck pain and headaches.

A MRI scan of the lumbar spine in October 1994 was 
interpreted to reveal degenerative disc disease at L4-5 and 
L5 - S1 and diffuse posterior bulging of the disc at L5 - S1.



Analysis

The appellant contends that he has current residuals of leg 
injuries and a back injury as a result of an accident he 
sustained while on a weekend drill with the Army National 
Guard in September 1983.  The Court has held that a layperson 
is not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education and training.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Court has also held that where the 
determinative issue involves medical causation or diagnosis, 
there must be competent medical evidence supporting the claim 
to make it plausible and thus, well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Accordingly, the appellant is 
not competent to make a diagnosis of any disability and/or 
render an opinion as to its relationship to service.

It is not disputed that the appellant currently has a low 
back problem identified on current examinations as 
degenerative disc disease of the lumbosacral spine.  This 
disorder, however, was first clinically identified on a MRI 
in October 1994, many years after his service and the 
accident he sustained in September 1983 when on a weekend 
drill.  No medical opinion of record has been proffered 
linking this disability to service and/or events therein.  
Further, while the appellant was evaluated and treated for 
soft tissue trauma to his legs stemming from the 1983 
National Guard accident, there is no evidence of current 
disability involving the soft tissues of the lower 
extremities and/or any other disorder of the leg reasonably 
attributable to this injury.

The Board observes with respect to the appellant's leg 
injuries that for a showing of current disability, there must 
be competent evidence of the claimed disability at the time 
of the claim and not at some time in the distant past, albeit 
a time after service.  See Gilpin v. West, 155 F.3d 1353, 
1355-6 (Fed. Cir) (in order to satisfy the requirements of a 
current disability, there must be competent evidence that the 
disability is symptomatic at the time of the application for 
service connection).

In this case, there is no competent (medical) evidence 
linking the appellant's current back disorder, first found 
long after service, to an incident of service.  Further, 
there is no evidence of record, other than the appellant's 
own assertions, that he currently has any residuals of the 
injuries to his leg sustained on September 11, 1983.  Absent 
evidence establishing the presence of disability or evidence 
linking current disability to service and/or an event 
therein, there can be no valid claim.  Hence, the appellant's 
claims for service connection for residuals of leg injuries 
and a back injury are not plausible and must be denied as not 
well grounded.





ORDER

Service connection for residuals of bilateral leg injuries 
and residuals of a low back injury are denied as not well 
grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

